UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1646


KEVIN C. NAUNDORF,

                 Plaintiff - Appellant,

          v.

MICHAEL   J.   ASTRUE,    Commissioner      of   Social   Security
Administration,

                 Defendant - Appellee,

          and

SSA NOTIFY,

                 Party-in-Interest.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Susan K. Gauvey, Magistrate Judge.
(1:10-cv-00650-SKG)


Submitted:    January 31, 2012             Decided:   February 14, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin C. Naundorf, Appellant Pro Se.     Alex Gordon, Allen F.
Loucks, Assistant United States Attorneys, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin     C.       Naundorf    seeks       to   appeal     the     magistrate

judge’s order upholding the Commissioner of Social Security’s

denial   of   disability          insurance          benefits       and     supplemental

security income. *      We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely   filing    of     a   notice     of       appeal   in   a   civil    case    is   a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The magistrate judge’s order was entered on the docket

on March 29, 2011.             Accordingly, the latest day for filing a

timely notice of appeal was Tuesday, May 31, 2011.                            Naundorf’s

notice of appeal, however, was not received for filing until

Wednesday, June 1, 2011.               See Fed. R. App. P. 4(d).                  Because

Naundorf failed to file a timely notice of appeal or to obtain


     *
        Pursuant to 28 U.S.C. § 636(c) (2006),                              the   parties
consented to proceeding before a magistrate judge.



                                              2
an     extension   or   reopening      of      the    appeal     period,    we   are

constrained to dismiss the appeal as untimely.                   We dispense with

oral    argument   because      the    facts    and    legal     contentions     are

adequately    presented    in    the    materials       before    the   court    and

argument would not aid the decisional process.



                                                                           DISMISSED




                                         3